DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2020 is being considered by the examiner.

Response to Amendment
	The Amendment to the Claims is acknowledged.  Claims 5 and 20 are cancelled; claims 21 and 22 are newly added; claims 1-4, 6-19, 21, and 22 are pending in the Application. 

Claim Objections
Claims 10, 12, 13, 16, 17, and 19 are objected to because of the following informalities:  
Claim 10 recites “comprises knife tool” in line 2 which should read -- comprises a knife tool --.
Claim 12 recites the word “bend to sufficiently enclose…etc.” in line 3 which appears to be an incomplete limitation.  It appears the word “bend” is extraneous.  
Claims 12 and 13 recite the limitation “one or more fingers or two fingers”, however, “one or more fingers” encompasses “two fingers”.  Examiner suggests deleting “or two fingers” (or “or two fingers of the user” in claim 13).
Claim 16 recites “about and axis” in line 3.  Examiner suggests replacing “and” with -- an --.
Claim 17 recites “the device comprises…etc.” in lines 2-14, however, because this is a method claim, Examiner suggest including a “providing” step of providing a device comprising…etc.
Claim 19 recites a “method of use of a device according to claim 1”, however, as in claim 17 there is no “providing” step.  Examiner suggests including a “providing” step of providing a device comprising…etc. which includes the structure recited in claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6 and 7 each recite the limitation “the engagement member” which lacks antecedence.
Claim 8 recites the limitation “wherein the receiving part comprises one clamp”, however, claim 1 has already established “the receiving part comprises at least one clamp”.  Is the “one clamp” in claim 8 setting forth the at least one clamp is only one clamp?  Is claim 8 establishing a separate and distinct clamp than that set forth in claim 1?  For these reasons the claim is indefinite.
	Claim 9 recites the limitation “each clamping surface” in line two which lacks antecedence.
	Claims 10 and 11 recite limitations further defining the tool being mounted to the device, however, the claims are directed to the device itself, e.g. the preamble sets forth “(a) device for mounting a tool on a hand of a user.  Claims 10 and 11, however, seem to try to further limit the device by stating in claim 10: “wherein the device comprises knife tool”.  Are these claims trying to claim a combination of the device and the tool?  For purposes of examination these claims will be interpreted as intended use limitations of what types of tools may be used with the device.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-16, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahringer, Sr. (US 6138976).
	Regarding these claims Fahringer teaches:
1. A device for mounting a tool on a hand of a user, the device comprises a receiving part (10) for attachment of a tool (is capable of; wherein fishing pole is considered a tool) and at least one for mounting the device on one or more fingers of the hand of the user (is capable of being mounted on one or more fingers of the user), 
wherein the receiving part is fixed to the mounting member (via 32+42), and the receiving part comprises 
at least one clamp (12+14+16) for clamping a tool to the device (is capable of), wherein the clamp has a closed position (as seen in Fig 1) and an open position (4:42-44; wherein “spreading” apart is considered the open position) and wherein the clamp is configured to be operable by one or more fingers of the same hand the device is mounted on (would be capable of).  
2. The device according to claim 1, wherein the device is configured to be mounted on the proximal finger parts of at least two neighbouring fingers (is capable of).  
3. The device according to claim 2, wherein the clamp is configured to be biased into the open position by using at least one finger which is neighbouring at least one of the fingers on which the device is mounted (is capable of; 4:41-44).  
4. The device according to claim 2, wherein the clamp comprises at least two opposing clamping surfaces (28 & 30) for retaining the tool in the device (are capable of), and wherein the clamp is configured to be biased into the open position by separating the clamping surfaces by using at least one finger which is neighbouring at least one of the fingers on which the device is mounted (is capable of; 4:41-45).  
6. The device according to claim 2, wherein the engagement member (17 or 18) is positioned such that it is reachable by a finger, neighbouring at least one of the fingers on which the device is mounted (is capable of).  
7. The device according to claim 1, wherein the engagement member (17 or 18) is configured to be angularly moved about a pivotal point whereby the clamp is placed in the open position (is capable of; 4:35-44).  
8. The device according to claim 1, wherein the receiving part comprises one clamp (12+14+16) and two engagement members (17 and 18).  
9. The device according to claim 1, wherein each clamping surface (28 & 30) is configured to be moved via at least one engagement member (17 and 18 respectively).
10. The device according to claim 1, wherein the device comprises knife tool, comprising a knife blade having a cutting edge, and wherein the knife tool is clamped to the receiving part by the clamp (the device of Fahringer would be capable of mounting a knife tool such as an general precision knife, e.g. Exacto knife).  
11. The device according to claim 10, wherein the knife tool is mounted such that at least a point of the cutting edge of the knife blade is exposed and directed forwardly towards the tip of the fingers of the hand on which the device is mounted when the fingers are stretched out (is capable of 
12. The device according to claim 1, wherein the mounting member comprises a band of plastic (2:26; wherein “Nylon” is considered a plastic) or metal, bend to sufficiently enclose one or more fingers or two fingers (the band would be capable of enclosing one or more fingers).  
13. The device according to claim 1, wherein the mounting member comprises a strap (2:19-20), for securing the device onto one or more fingers of the user or two fingers of the user (is capable of).  
21. The device according to claim 13, wherein the strap is a hook and loop fastening strap (38+40; 4:57-58).  
22. The device according to claim 13, wherein the strap is a flexible strap (Figs 1&2; 4:53-67).
14. The device according to claim 1, wherein the mounting member encloses at least a part of proximal finger parts of two neighbouring fingers (is capable of).  
15. The device according to claim 1, wherein the mounting member comprises a support region (42) extending over at least a part of the finger(s) on which the device is mounted (is capable of) and along a direction parallel to the transverse plane dividing the mounting member and the receiving part (clearly seen in Fig 2).  
16. The device according to claim 15, wherein at least a part of the support region is shaped to be positioned between two neighbouring fingers such as to prevent rotation of the mounting member about and axis parallel to the longitudinal extent of the fingers (is capable of as the lower extension of 42 could be positioned between two fingers and could prevent slipping of the band over the fingers as it would contact the sides of the fingers if the band were to rotate).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fahringer in view of Genda (US 1971814).
	Regarding this claim Fahringer teaches each and every limitation of claim 1 as noted above, and continues to teach mounting a tool (fishing rod) to the device, but does not explicitly teach: 
19. A method of use of a device according to claim 1 comprising mounting a tool onto a hand of a user (emphasis added).  

Genda teaches that it is well known to provide mountable tools which may be mounted on a user’s wrist (Fig 2) or, alternatively, finger (Fig 1).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method of Fahringer to incorporate the teachings of Genda and allow for the step of attaching the device to a user’s hand.  Doing so would allow the user to attach the device to multiple locations on their body, thereby giving the user the ability to choose a more comfortable position to mount the device.  It would also give the user the ability to attach the device, and tool thereon, onto a portion of the body which gives more degrees of freedom of mobility, thereby making the tool more adjustable when attached to the device.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.


Allowable Subject Matter
	Claims 17 and 18 would be allowable if rewritten to overcome the Objection(s) as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Fall and Thatcher teach a similar clamp/engagement member structure as the disclosed invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723